DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
1.	Applicants’ preliminary amendment filed April 12, 2021 is acknowledged and has been entered.  Claims 1-28 and 30-44 have been canceled.   Claim 29 has been amended.  New claims 45-51 have been added.   Claims 29 and 45-51 are now pending in the instant application.    

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 29 and 46-51 are rejected under 35 U.S.C. 103 as being unpatentable over Heath et al (Expert Rev. Vaccines, 4/2:207-218, 2005), Paoletti et al (Journal Infectious Diseases, 2002, 186:123-126), Paoletti et al (Infection and Immunity, August 1994, 62/8:3236-3243), Johri et al (Nature Reviews/Microbiology, December 2006, 4:932-942), Baker et al (Vaccine, 2007, 25:55-63),  Paoletti et al (Vaccine 19 (2001) 2118-2126), and Leroux-Roels (Vaccine, 2010, 28S:C25-C36).
Heath et al teaches “The best-studied targets of GBS are those based on the capsular carbohydrate of the bacterium. The structure of this carbohydrate confers a number of advantages to the organism, particularly relating to its resistance to immunologic attack. The GBS capsule has different structures in different strains (serotypes). In total, there are nine different serotypes and all are capable of causing infection. The distribution of serotypes is fairly consistent in North America and northern Europe but may vary in other countries such as Japan (TABLE 2).” (p. 210) “Monovalent conjugate vaccines have now been prepared against serotypes Ia, Ib, II, III, IV, V, VI, VII and VIII and effectiveness demonstrated in animal models. Most of these have also been administered safely to healthy adults and a serotype III conjugate vaccine has recently been administered to pregnant women in the third 'trimester [TABLE 2]. This was well tolerated and demonstrated excellent transplacental transfer of antibody (cord/maternal ratio 0.8), as well as persistence of elevated concentrations of antibody up to 2 months of age. Additionally, a Type V conjugate has recently been administered to elderly subjects and shown to be immunogenic. The immunogenicity of the serotype conjugates is presented in TABLE 2.” (p. 210)  Heath et al teaches carrier protein or conjugate protein is tetanus toxoid or CRM197 (see Tables 2 and 3, p, 211).  Heath et al teaches that “Capsular conjugate vaccines of this type will need to be multivalent in order to provide sufficient coverage against prevalent 
serotypes. In a murine model, up to four tetanus toxoid-conjugated serotypes (Ia, Ib, II and III) have been successfully combined. Human trials have thus far extended to a combination of two serotypes (II and III), and shown immunogenicity and reactogenicity equivalent to that of the 
monovalent vaccines. In order to achieve 95% coverage in Europe or North America, five serotypes would need to be included (Ia, Ib, II, III and V) (TABLE 2)." (p. 211; see also Key Issues, p. 215)
Paoletti et al 2002 teaches that “We now report the generation of vaccines with purified capsular polysaccharide (CPS) antigens from GBS types IV and VII, whose repeating unit structures include a side chain terminating with sialic acid that, when modified, is a site for covalent coupling to proteins. Types IV and VII CPS-tetanus toxoid (TT) conjugate vaccines were tested for their ability to induce specific antibody in mice and rabbits and for their efficacy in a maternal immunization-neonatal mouse model of GBS disease.  Antiserum to each conjugate vaccine also was examined for serotype specificity against all 9 GBS serotypes.” (p. 123)  Paoletti et al 2002 teaches preparations of GBS type IV CPS-protein conjugate vaccines as well as preparations of GBS type VII CPS-protein conjugate vaccines (materials and methods, pp. 123-124). The protein carrier is the TT monomer (materials and methods, pp. 123-124).  Paoletti et al teaches purified type IV CPS had a relative molecular mass 81,000 and sialic acid content ( p. 123).  Paoletti et al 2002 teaches that “IV-TT and VII-TT vaccines were superior to uncoupled homologous CPS in protecting newborn mice born to actively vaccinated dams.” (p. 125) “Conjugate vaccines generated with types IV and VII CPSs induced high-titer IgG in rabbits.” (p. 125)
Paoletti et al 1994 teaches “Most cases of neonatal sepsis and meningitis caused by group B streptococci (GBS) are attributable to one of four major capsular serotypes: Ia, Ib, II, or III. Because resistance to infection with GBS has been correlated with the presence of serum 
antibodies to the type-specific capsular polysaccharides in both experimental animals and human neonates, efforts have been made to elicit protective immunity with GBS capsular polysaccharide vaccines.  However, the GBS capsular polysaccharides alone are not highly immunogenic in either animals or human volunteers.  Therefore, we and other investigators have attempted to enhance immunogenicity by coupling individual capsular polysaccharides to a carrier protein. Here we report the synthesis and immunogenicity in rabbits of a GBS type Ib polysaccharide-tetanus toxoid vaccine prepared by the direct, covalent attachment of tetanus toxoid to a selected number of sialic acid residues on the type-specific polysaccharide. In addition, the Ib polysaccharide-tetanus toxoid conjugate vaccine was combined with similar tetanus toxoid conjugates of GBS type Ia, II, and III polysaccharides to form a tetravalent GBS conjugate vaccine. Protective efficacy of the GBS tetravalent conjugate vaccine was demonstrated in a mouse maternal immunization-neonatal challenge model of GBS infection.  The results support testing in human subjects of a multivalent GBS conjugate vaccine of this design, with the eventual goal of protecting newborns against GBS infection.” (abstract)  Paoletti et al 1994 teaches “Protective efficacy of GBS trivalent conjugate vaccine. A maternal immunization-neonatal challenge model of GBS infection in mice was used to assess the protective efficacy of GBS vaccines.  Female CD-I outbred adult mice (Charles River Laboratory, Wilmington, Mass.) were vaccinated with either a GBS trivalent conjugate vaccine (types Ia-TT, II-TT, and III-TT) or a mixture of GBS type Ia, II, and III polysaccharides and uncoupled TT.  The GBS trivalent conjugate vaccine was composed of 2 pg each of Ia-TT, II-TT, and III-TT in a total volume of 0.3 ml of phosphate-buffered saline, pH 7.0 (PBS).  The vaccine mixture was combined with an equal volume of complete Freund's adjuvant (CFA), and each of 10 mice received 0.6 ml by the intraperitoneal route.” (p. 3237)  “The results of our present studies demonstrate the induction of protective immunity to multiple serotypes of GBS by maternal vaccination of mice with a tetravalent GBS polysaccharide-protein conjugate vaccine.   The individual capsular polysaccharides used in these studies were of various sizes and were oxidized to various degrees before coupling. As a result, the individual conjugates in the tetravalent vaccine differed in carbohydrate loading and in the degree of cross-linking of polysaccharide and protein. The influence of these physical properties on the immunogenicity of GBS conjugate vaccines has not been defined.” (p. 3242)   “Immunologic strategies proposed for the prevention of GBS disease include treatment of newborns with intravenous immunoglobulin preparations and active immunization of women with a vaccine against GBS.   The goal of both approaches is to supply the newborn with protective levels of immunoglobulin G (IgG) specific for the GBS capsular polysaccharide antigen, because antibodies to this cell surface component are protective.  Capsular polysaccharides of types Ia, II, and III have been tested as experimental vaccines in volunteers.  The rate of immune response among adults with low preexisting antibody levels who were given purified GBS capsular polysaccharide ranged from 40% for type Ia to 88% for type II.  To enhance their immunogenicity, type Ia, II, and III GBS polysaccharides have been coupled to immunogenic protein carriers to form polysaccharide-protein conjugate vaccines.  Despite differences in coupling strategy and in the choice of protein carrier, all GBS glycol-conjugate vaccines exhibited greater immunogenicity in laboratory animals than did uncoupled GBS polysaccharides.” (p. 3236)
Johri et al teaches GBS, also referred to as Streptococcus agalactiae, in a gram-positive opportunistic pathogen, it causes pneumonia, septicaemia and meningitits in neonates (p. 932).   Isolates of GBS express capsular polysaccharide and is a major virulence factor that helps the microorganism evade host defence mechanism.  GBS CPS serotypes  (Ia, Ib, II, III, IV, V, VI, VII and VIII) each antigenically and structurally unique.  “Clinical trials of conjugate vaccines prepared with purified  CPS types Ia, Ib, II, III and V have demonstrated that these preparations are safe and immunogenic (p. 932; see Table 1, p. 935)
Baker et al teaches “Inclusion of CPS types Ia, Ib, II, III and V in a conjugate vaccine theoretically could provide protection against 94-100% of invasive disease-causing isolates in infants and pregnant women and 85-92% in nonpregnant adults. The decreased potential for prevention among nonpregnant adults is because non-typable GBS strains cause 5-15% of disease in these patients.  A polyvalent GBS conjugate vaccine could be formulated that contains the five prevalent CPS types in North America and Europe, underscoring the importance of determining the dosage of each CPS required for an optimal immune response while limiting reactogenicity.  The optimal dosage has been explored for GBS CPS types Ia, Ib, II and III-tetanus toxoid (TT) conjugate vaccines using dosages of CPS ranging from ~4 to 63 µg.  Immune responses of healthy women to two different GBS type V CPS-protein conjugate vaccines and of healthy elderly adults to type V-TT have been defined, but dose-response relationships previously have not been reported.”  (p. 55) 
Paoletti et al 2001 teaches “The potency of clinical group B streptococcal (GBS) capsular polysaccharide-protein conjugate vaccines has been assess use of a mouse maternal vaccination-neonatal pup challenge model of GBS disease." (abstract)  “Purified GBS Ia, Ib, II, III, and V CPSs have been individually coupled to tetanus toxoid (TT) and tested for safety and immunogenicity in phase 1 and phase 2 clinical trials.  A second type V vaccine was prepared with a mutant diphtheria toxoid, CRM197.  The V-CRM197 has also been tested in a phase 1 clinical trial.  Vaccines III-TT lot 91-1, Ia-TT, and Ib-TT were vialed as single-dose, liquid preparations, where the rest of the vaccines were vialed as multidose, lyophilized
preparations with sucrose as the excipient.  With the exception of III-TT lots 1-1-95, 2-1-96, and 3-1-96 that were manufactured at The Salk Institute Swiftwater, PA, all vaccines were prepared at the Channing Laboratory, Boston, MA. All vaccines were stored at 2-8°C.” (p. 2119; see also Tables 3-4)
	Leroux-Roels teaches “The sub-cellular or subunit-based vaccines, therefore, must be enhanced by adjuvants in order to prevent future infection.  To improve these vaccines, the new adjuvants being developed aim to build on what is already known about how naturally occurring immune responses lead to protection from an antigen.  These new adjuvants are specifically matched with the antigens being used in order to create safe and effective vaccines.” (p. C27)  The prior art teaches various adjuvants just as aluminum salts, emulsions, liposomes, virosomes, novel adjuvants/immunoenhancers,  and saponins (Quil A, QS21) (pp. C28-C29).  Leroux-Roels teaches “IT is becoming increasingly clear that it is as important to select an adjuvant for a vaccine as it is to develop the antigen.  Both components are of vital importance in order to induce an immune response that will protect against future infection.  Building on our advanced knowledge of naturally induced immune responses, including responses to natural adjuvants, researchers are able to design novel adjuvanted vaccines that induce enhanced immune response.  Development of additional adjuvants and Adjuvant Systems along with broader applications of existing adjuvants are necessary to address the challenges facing modern vaccinology.  The novel Adjuvant System technology is the most advanced approach to adjuvantation and has been fundamental in the development of effective vaccines for some complex pathogens or some immunologically compromised subjects.  Adjuvants can be used to enhance the type and magnitude of an antigen-specific immune responses thus allowing vaccines to be better tailored with respect to the pathogen and the target population, and will be vital in ongoing development of safe and effective vaccines.” (p. C33)
	The prior art of Heath et al, Paoletti et al (1994, 2001, 2002) and Baker et al all teach CPS from GBS of various types that are conjugated to a carrier protein (TT or mutant diphtheria toxoid, CRM197).  The prior art teaches additional components, such as adjuvants, phosphate buffer, and/or excipients, in the conjugate composition.   Baker et al teaches the concept of a polyvalent GBS conjugate vaccine could be formulated that contains the five prevalent CPS types.  Heath et al teaches that “Capsular conjugate vaccines of this type will need to be multivalent in order to provide sufficient coverage against prevalent serotypes. In a murine model, up to four tetanus toxoid-conjugated serotypes (Ia, Ib, II and III) have been successfully combined. Human trials have thus far extended to a combination of two serotypes (II and III), and shown immunogenicity and reactogenicity equivalent to that of the monovalent vaccines. In order to achieve 95% coverage in Europe or North America, five serotypes would need to be included (Ia, Ib, II, III and V) (TABLE 2)." (p. 211; see also Key Issues, p. 215)  Paoletti et al 2002 teaches that “We now report the generation of vaccines with purified capsular polysaccharide (CPS) antigens from GBS types IV and VII, whose repeating unit structures include a side chain terminating with sialic acid that, when modified, is a site for covalent coupling to proteins. Types IV and VII CPS-tetanus toxoid (TT) conjugate vaccines were tested for their ability to induce specific antibody in mice and rabbits and for their efficacy in a maternal immunization-neonatal mouse model of GBS disease.”   Leroux-Roels teaches numerous adjuvants and that they should be a component of immunogenic or vaccine compositions.   It would have been obvious to a person of ordinary skill in the art at the time the invention was made to use the combined teachings of the prior art to make a polysaccharide-protein conjugate (GBS CPS conjugated to a carrier protein) with a reasonable expectation of success.  It would have been obvious to a person of ordinary skill in the art at the time the invention was made to develop methods of immunizing a subject comprising administering an immunogenic composition comprising the various GBS serotype CPS to reduce disease or infection in a subject.   The prior art teaches methods of treating infection in a subject.  The claimed invention is prima facie obvious in view of the prior art absent any convincing evidence to the contrary.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method , and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”.  It well known in the art to use various GBS serotype CPS conjugates to treat GBS infection (i.e. reducing a disease condition associated with GBS in a subject.   The prior art, as set forth above, teaches numerous CPS conjugates from GBS to induce an immune response in a subject or to reduce disease.  Thus, it would be obvious to apply a known technique to a known product to be used in a known method that is ready for improvement to yield predictable results.

6.	Claim 45 is objected to because it depends from a rejected clam.

7.	No claims are allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITA M MINNIFIELD whose telephone number is (571)272-0860.  The examiner can normally be reached on 9-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NITA M. MINNIFIELD
Primary Examiner
Art Unit 1645



/Nita M. Minnifield/Primary Examiner, Art Unit 1645